Case 1:18-cv-10225-MLW Document 355-11 Filed 08/16/19 Page 1 of 3




            EXHIBIT 11
          Case 1:18-cv-10225-MLW Document 355-11 Filed 08/16/19 Page 2 of 3
                                                                        q , - ofDetemioll and Removal Operatio11s
                                                                        l i.S. Ocpartml•nt of Homelan d Security
                                                                        1705 East Hanna Road
                                                                        Eloy. A7. 8523 1


                                                                        U.S. Immigration
                                                                        and Customs
                                                                        Enforcement
                                            May 24, 20 19


C/0 Franklin County House of Corrections
160 Elm Street.
Greenfield, MA 0130 I




                Ineligibility for Custody Review Under 8 CFR 241.4(g)4
        A review of yo ur case indicates that ICE is ready to enforce the removal order in your
case. Under 8 Code of Federal Regulations section 241.4, ICE must conduct a custody review
before the end of the removal period. However, for an alien whose removal order is ready to be
executed and is notified as such, no custody review wo uld be conducted. This letter is to inform
yo u that your case has been reviewed and it has been determined that yo u do not qualify for a
custody review under 8 CFR 241.4(g)4.

        Your case wi ll be reviewed on a regular basis to determine if any changes in
circumstances pertaining to your removal have occurred . Should your removal be delayed or
cancelled for any reason, you will be provided with a 30-day notice prior to any custody review.
At that time, you may submit information in writing in support of your case.

          Yo u may ask to speak with your local case officer, if yo u any questions concerning this
notice.




                           Deportation Officer
  ..      Case 1:18-cv-10225-MLW Document 355-11 Filed 08/16/19 Page 3 of 3
. Ineligibility for Custody ""eview Under 241.4                           Page2




                                            PROOF OF SERVICE


  (1)     Personal Service (Officer to complete both (a) and (b) below.)

          (a)             -~                                             DO                         '
  certi fy that I served                                                     with a copy of
                                                         Na me of detainee    J
  this document at            .(CJ-}G                         on   5/Jcr 111        , at _ ____.:__..::
                                                                                                 /D:. . .3
                                                                                                         J. .: . .l0
                                                                                                                   b'--~
                                                                                                                       hv~s.
                            Institut ion                             7   1
                                                                      Date                               Time

          (b)        I certify that I served the custodian _ _ _ _ _ _ _ _ _ _ _ __ __ _ _
                                                                               Name of Offi cial
  _______________,at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ ____,on
                Ti tle                                             Institution
  _________ with a copy of thi s document.
            Date
                                                           OR

  (2)     Service by certified mail, return receipt. (Attach copy of receipt)

                         _ _ _ _ _ __ ____________ _ _ _ _ ______ ,certify
                                  Name of INS Offi cer                                     Titl e
  that I served - - - - - - - -- - - - - -and the custodian ---------~
                              Name of deta inee                                                         Name of Official
  with a copy ofthi s document by certifi ed mail at _____ _ _ __ _ _ _ _ on _ _ _ _
                                                                             Institution                                       Date




  ( ) cc: Attorney of Record or Des ignated Represe ntative
  ~ cc: A-F il e
                                                                                                                               ( I 0/02)
